Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2019/0163102).
With respect to claim 1, Yang et al. disclose a fixing device comprising: a pressing member (fig. 7, item 20); an endless tubular fixing member (fig. 7, item 32) disposed opposite to the pressing member (20); a heating source (fig. 7, item 34) configured to heat the fixing member (32); a nip forming member (e.g. fig. 7, support 
With respect to claim 2, Yang et al. further disclose wherein the contact portion includes a plurality of the guide portions (120) arranged in the width direction, and the plurality of guide portions that are positioned closer toward the opposite ends in the width direction have a larger inclination angle with respect to the rotational direction (as shown at least by figs. 1, 3 and/or 8, and as discussed at least in paragraph 78). 
With respect to claim 3, Yang et al. further disclose wherein the contact portion is made of woven fabric (as discussed at least in paragraphs 74-77, and/or fig. 2), and the woven fabric includes a warp as a guide portion (e.g. item 120), and a weft (e.g. item 110) that is curved upward toward the downstream (as shown at least by figs. 1, 3 and/or 8, and as discussed at least in paragraph 124). 

With respect to claim 5, Yang et al. further disclose wherein the woven fabric includes a plurality of wefts, the plurality of wefts being each of a same color or including differing colors of mutually differing colors (as shown at least by figs. 1-3 and/or 8, and as discussed at least in paragraphs 74-77). 
With respect to claim 6, Yang et al. further disclose wherein the contact portion includes a recess as the guide portion (e.g. a recess which exists from the process of weaving the sliding sheet), and the recess is formed in a recess shape on a contact surface to be in contact with the inner surface (as shown at least by figs. 1-3 and/or 8, and as discussed at least in paragraphs 74-77). 
With respect to claim 7, Yang et al. disclose an image forming apparatus (e.g. fig. 11, item 1) comprising: the fixing device according to claim 1 (as discussed above). 
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Okamoto et al. (US 2018/0203384) disclose a sliding sheet with angled lubricant guides consisting of projections and recesses. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852